Citation Nr: 0803800	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  01-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.

This matter originates from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In September 2002, the veteran testified 
before the undersigned at a Board of Veterans' Appeals 
(Board) hearing via videoconference.  A transcript of that 
hearing has been incorporated into the claims file.  This 
appeal was previously before the Board in October 2003 at 
which time the Board remanded the case for additional due 
process development.  

In April 2007, the Board denied the veteran's claim for a 
TDIU.  This decision was issued pursuant to a June 2006 
Motion for Reconsideration of a Board February 2006 decision 
filed by the veteran's representative.  Accordingly, the 
April 2007 decision replaced the Board's February 2006 
decision with respect to the TDIU issue.  The veteran timely 
appealed the April 2007 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2007 Court Order, and pursuant to a Joint Motion to Remand 
the Appeal to the Board, the Court vacated the Board's April 
2007 decision and remanded the matter back to the Board.  The 
matter is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran in this case is presently service connected for 
post-traumatic stress disorder (PTSD), rated 50 percent 
disabling; shell fragment wound of the back with retained 
foreign body, rated 10 percent disabling; post operative 
varicose veins, right leg, rated 20 percent disabling; nerve 
damage, right lower extremity, rated 10 percent disabling; 
cold injury right and left feet, rated 30 percent disabling 
for each foot; and residuals of a fractured nasal bone, rated 
0 percent disabling.  His combined rating is 90 percent.

In the Joint Motion for Remand filed by the parties in 
September 2007, it was noted that the Board, in denying the 
appellant's claim for a TDIU, relied on various medical 
opinions addressing the veteran's service-connected 
disabilities individually rather than in combination.  In 
other words, the negative medical opinion evidence on file 
regarding the veteran's ability to secure and follow 
substantially gainful employment does not include 
consideration of all of the veteran's service-connected 
disabilities combined.  See 38 C.F.R. § 4.16.  Thus, these 
opinions, and the Board's reliance on them, were an 
insufficient basis for denying the claim.  38 U.S.C.A. 
§ 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  

Accordingly, the veteran must be afforded a new VA 
examination for the purpose of obtaining a medical opinion 
that addresses the veteran's ability to secure and follow 
substantially gainful employment based on all of his service-
connected disabilities combined.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a new VA 
examination.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should be asked to opine as to 
whether the veteran's service-connected 
disabilities combine to prevent him from 
securing and following substantially 
gainful employment.  The nature and 
severity of the service-connected 
disabilities should be discussed.  The 
examiner should explain the basis for any 
opinion reached.  

2.  After undertaking any other 
development deemed appropriate, 
consideration should again be given to 
the claim of entitlement to a TDIU based 
on all of the veteran's service-connected 
disabilities combined.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the claims file is returned to the Board 
for further appellate review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

